Title: To Alexander Hamilton from Thomas Parker, 6 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 6th October 1799
          
          I have Inclosed several Letters and Certificates in favour of Mr Thomas Burk
          I have so often given you my Sentiments Relative to this young Gentleman that I think It needless to say any thing more on the Subject.
          If Inspectors of Divisions are to be appointed I Beg leave to say something in favour of Major Campbell who wishes to Become a Candidate for that office
          I have Known him Intimately for — years & Know him to be a man of the — amiable Disposition & of the Strictest Integrity & I think fully adequate to the Duties of the office
          with the Highest Respect I am Sir your Obdt Servt
          
            Thomas Parker
          
        